Order filed August 8, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00549-CR
                                ____________

                   JOSEPH WAYNE PATTERSON, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 239th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 68941


                                    ORDER

      Appellant is represented by retained counsel, Veronica L. Davis.         No
reporter’s record has been filed in this case. Ida H. Salinas, the official court
reporter for the 239th District Court, informed this court that appellant had not
made arrangements for payment for the reporter’s record. On July 10, 2013, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.

      Accordingly, we issue the following order:

      We ORDER appellant=s retained counsel, Veronica L. Davis, to file a brief
in this appeal on or before September 9, 2013. If Veronica L. Davis does not
timely file the brief as ordered, the appeal will be abated for a hearing in the trial
court to determine the reason for the failure to file the brief. See Tex. R. App. P.
38.8(b)(2).



                                        PER CURIAM